DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-12 are pending.  Applicant’s previous election of Group I, claims 1-8, 11 and 12, and the species of resin A-6 from example 6 (the following reactants), still applies and claims 9-10 remain withdrawn.

    PNG
    media_image1.png
    748
    439
    media_image1.png
    Greyscale

Response to Amendment
Applicant’s amendment of 10/20/22 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urano et al. (U.S. 2013/0196114) in view of Sugo et al. (U.S. 2012/0299203) in view of Auld et al. (U.S. 2009/0146324) in view of Kazuhiro (JP 2018-044125, see machine translation) in view of Zhu (U.S. 6,509,423), in view of the Handbook of Fillers NPL reference.
Regarding claims 1-8, 11-12, Urano disclose a composition comprising an epoxy functional (inherently acid crosslinkable) siloxane resin, a photoacid generator, a crosslinker, and a solvent, as in claims 1, 6 and 8, wherein the siloxane resin may be formed via platinum catalyzed addition polymerization of reactants matching the elected species (except Urano does not disclose the divinyltetramethyldisiloxane repeating unit S3 in the elected species) ([0048]-[0071], [0228]-[0229]), with said reactants producing a resin with repeating units overlapping the scope of claims 2-3.  The composition is used in many ways in the semiconductor industry, including as an adhesive and lithography pattern former, [0204], [0215]).
The divinyltetramethyldisiloxane of the elected species is not disclosed explicitly by Urano but it would have been obvious to have included such a reactant in the composition based on any of Sugo, Auld, and Kazuhiro, (separately or taken together) to thereby arrive at the elected species.
Sugo is also directed to a siloxane composition for semiconductors with addition cured silicone resin having aromatic groups (like Urano) and teaches that divinyltetramethyldisiloxane may be included with the other vinyl functional reactants already disclosed by Urano (e.g., the reactants including two terminal vinyl groups on either side of two phenylene groups and an isocyanurate reactant with two terminal vinyl group) to react with hydrogen terminal reactants like those already disclose by Urano to produce an composition for the semiconductor industry that achieves excellent film forming, adhesiveness, and insulation reliability ([0075]-[0081], [0134]).  Thus, it would have been obvious to have used the divinyltetramethyldisiloxane from Sugo with the other vinyl reactants in Urano in order to impart excellent film forming, adhesiveness, and insulation reliability to the composition.
Auld is also directed to a siloxane composition for semiconductors with addition cured silicone resin having aromatic groups (like Urano) and teaches that tetramethyldivinyldisiloxane is useful as a reactive diluent to lower viscosity and prevent weight loss during curing (see abstract, [0149], [0253]-[0254], Table 1, page 19-20) and also teaches that tetramethyldivinyldisiloxane may be included in the composition as a complex with the platinum catalyst ([0166], Urano calls for platinum catalyst complexes with vinyl siloxanes, [0061]).  Thus, it would have been obvious to have included tetramethyldivinyldisiloxane with the reactants in Urano as taught by Auld as a reactive diluent to lower viscosity and prevent weight loss during curing and/or as a complex with the platinum catalyst to catalyze the addition reaction.
Kazuhiro is also directed to a siloxane composition for semiconductors with addition cured silicone resin having aromatic groups (like Urano) and teaches that tetramethyldivinyldisiloxane may be included as a preservation stabilizer to increase shelf life and prevent gelation and to provide excellent optical properties ([0018], [0035], [0121]-[0122], [0187]).  Thus, it would have been obvious to have included tetramethyldivinyldisiloxane with the reactants in Urano as taught by Kazuhiro to increase shelf life and prevent gelation and to provide excellent optical properties.
Modified Urano does not disclose the claimed hollow silica filler or antioxidant, but Sugo (discussed above) teaches that such compositions may include an antioxidant as in claim 7 to prevent oxidation ([0117]) and may include filler to promote dimensional stability ([0112]).  Thus, it would have been obvious to have included an antioxidant in Urano as taught by Sugo to prevent oxidation.  
Zhu is also directed to a siloxane composition for semiconductors with addition cured silicone resin having aromatic groups (like Urano) and teaches that hollow glass microspheres (having an interior space as claimed) with diameters and amounts overlapping claims 4 and 5 may be included in such a composition in order to reduce thermal expansion (promote dimensional stability as already suggested by Sugo in modified Urano) (see abstract, col. 2, line 1-70, col. 7, line 25-col. 8, line 65).  Thus, it would have been obvious to have used hollow glass microspheres as taught by Zhu in the composition of Urano (as the stabilizing filler suggested by Sugo) in order to reduce thermal expansion as taught by Zhu.  
One having ordinary skill in the art would expect the hollow glass microspheres disclosed by Zhu to obviously include silica (SiO2) as part of a silicate glass material (thus making the filler “hollow silica” as claimed).  Additionally, the Filler Handbook reference confirms that hollow glass microspheres used as filler for resin compositions include SiO2 in the glass (page 87, Chemical composition), such that it would have been obvious to have used this type of hollow glass microspheres because they provide the desired functionality (i.e., as a filler) for the hollow glass microsphere filler called for by Zhu in modified Urano.
Modified Urano discloses that the composition may be applied to a substrate and cured to form an article as in claims 11-12, including forming the coating at a thickness overlapping those in the present disclosure over a substrate made of the same material as in the present disclosure (e.g., a silicon wafer, [0216]), but does not disclose that the cured layer is antireflective.  However, given that the composition of modified Urano overlaps the present composition in the type and amount of ingredients as well as coating thickness and type of substrate material, the embodiments of modified Urano that overlap the compositions in the present disclosure will inherently have the same properties as in the present disclosure (e.g., antireflectivity). 
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that the primary reference fails to teach hollow silica particles which is improper piecemeal analysis.  Applicant argues that the NPL reference does not disclose that the silica particles are hollow but this is also improper piecemeal analysis because the NPL reference is merely cited to show that the glass used to make glass particles includes silica (which is obvious even without the NPL reference).  The hollow aspect of the particles is taught by Zhu and the obviousness of this aspect is maintained based on the motivation provided by Zhu.  Applicant argues that the NPL document discloses other compounds included with the silica in the glass composition but the claims do not preclude these materials.  The cited references do not need to motivate the use of the claimed particles for the same reason as Applicant in order to make a prima facie case of obviousness.
Applicant also argues that hollow silica particles unexpectedly result in improved antireflection properties.  However, the low refractive index of hollow silica particles is well known (silica already being a relatively low refractive index material and the air inside the particles resulting in an even lower refractive index), and the effect of such particles on anti-reflective properties is also well known (there are many, many references that teach this effect, e.g., [0006] of U.S. 2006/0188664 and [0427] of U.S. 2006/0057307).  Even if this effect was unexpected (it is not) the claims would still not be commensurate in scope (in terms of the type and amount of ingredients) compared to the much narrower scope of the cited examples.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787